Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the following communications: filing of continuation application which is a continuation application 15/863,523 claiming priority to provisional application 62/444,162 filed 01/09/2017.  The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-21 are pending in the case. 
Claim Rejections - 35 USC § 103
3. 		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
4. 	Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et. al. US. Publication No. 20160203002 published July 14, 2016, in view of Pasupalak et. al. U.S. Publication No. 20140012574 published Jan. 9, 2014.

In regard to Independent claim 1, Kannan teaches a non-transitory computer-readable storage medium storing one or more programs, the one or more programs including instructions, which when executed by one or more processors of an electronic device having a display, cause the electronic device (See fig. 8, cpu 810, memory 820,825 and devices 840-870; See also Fig. 9, Para 84-108) to: 
receive an audio input including a natural-language user input (See Para 31-32, 39-40, 66, 73). Kannan teaches receiving a natural language input. 
identify an intent object of a set of intent objects, wherein the intent object is derived from the natural-language user input (See identified intent Para 31, 42, 63, add movie is intent and 77, carrier words as intent). Kannan teaches identifying a command data structure or object that is a command in a list of commands. Kannan shows mapping the data structure of the input derived from the NLP input (Para 60-65). Kannan teaches from the input, identifying the app from the command, as software on the device or on server (Para 68). Kannan teaches each application would have a command definition , thus a list of objects would be stored.  
identify a software application associated with the intent object of the set of intent objects and provide the intent object to the software application to cause the software application to perform a task associated with the intent object (Para 29, 33, 42, 45-47, command data logic includes the data structure including the identified function of an application that allows digital assistant to identify applications. Kannan additionally teaches the 
receive; from the software application, a response indicating whether the task was successfully performed and provide an output indicating whether the task was performed (see 24-26, 33-35, 52-54, 59, 69-71, 74 task successfully completed).  Kannan discloses the digital assistant receives input from the application as to the status of the task and provides a direct indicator of the task in the visually displays assistant (See fig, 2, 3). 
While Kannan expressly discloses deriving intent form the NLP input and then creating a command logic data structure with the stored intent, application, and parameters (See command data structure 140), Kannan does not specifically refer to an intent object. The present application refers to an intent object as:
In some examples, identified intents and parameters are implemented as an intent object. When implemented as such, each intent object is an object (e.g., data structure, programming object) and corresponds to a respective intent. Each intent object may include one or more fields (e.g., instance variables) corresponding to one or more parameters, respectively.

Pasupalak teaches an intelligent assistant, much like the digital assistant of Kannan, where the assistant of Pasupalak receiving input from a user (Para 58) to determine a task of the user. The assistant converts or creates a software object and data structure containing a task, domain and parameters (Para 58). Pasupalak teaches applications execute the tasks and more than one application can work together at the same time (Para 60). Pasupalak teaches an application can derive the intent of the user and identity the service to accomplish the command according to the derived intent (Para 62, 67). Pasupalak teaches the intelligent assistant 201 derive a user intent from user input using NLP (Para 77, 80, 82) and then outputs the status of the tasks in a identifies the appropriate service (application) to perform the identified task (Para 109). Within the digital assistant a set of mini-apps to complete a task (Para 112, Fig. 14). Pasupalak teaches the user can select 1412g or the restaurants app. The user can then utter “sushi” and “Toronto” and engine creates a template of the derived intent of the user and then sends the object for processing (Para 118). Based on the template, a service is identified so as to accomplish the task. Or as user can as Pasupalak teaches schedule a meeting at 3, at headquarters with Bob. The user utters an input read by the NLP engine which classifies the domain as calendar and identifies the task of scheduling a meeting. The NLP engine also extracts parameters for attendee, time and location. The engine then creates a software object, template, data structure or the like to represent the intention of the user embodied in the input (Para 120). The template is then provided to the services manager that then determines the appropriate service from a list (identifying the application), for completing the task. The services are accessible through an API as known in the art which then direct the output to the display (Para 121, 126).  Therefore, Pasupalak software object and assistant with Kannan’s data structure would reflect an intent object. 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kannan and Pasupalak in front of them to modify the data structure of Kannan to be a specific software intent object, as disclosed in Pasupalak. The motivation to combine with Pasupalak with Kannan comes first from Kannan that teaches that the command structure executed by a digital assistant that could be written in “various” languages that include phrasing for mapping to an applications name, tasks or commands of one or more applications (Para 60- 61) and from Pasupalak which suggests sending a similar data structure, interpreted by an NLP engine that creates a “software object” for the purpose of  representing the intent of the user embodied in the input commands (Para 120), to a service (Para 61-62) that may be accessible by an API or an application that can display results in a variety of known formats and thus accomplishing the task the user wants (Para 66-67). 
With respect to dependent claim 2, Kannan teaches the non-transitory computer-readable storage medium of claim 1, wherein: identifying a software application associated with the intent object of the set of intent objects comprises identifying a first parameter associated with the intent object, and providing the intent object to the software application to cause the software application to perform a task associated with the intent object comprises providing the first parameter to the software application (See Para 31-36 and 60-65).  
With respect to dependent claim 3, Kannan teaches the non-transitory computer-readable storage medium wherein the natural-language user input is a first natural-language user input, and wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: receive, from the software application, a request for a second parameter associated with the intent object; provide a natural-language query based on the request; receive a second natural-language user input; identify the second parameter, wherein the second parameter is derived from the second natural-
With respect to dependent claim 4, Kannan teaches the non-transitory computer-readable storage medium of claim 1, wherein the output indicates that the software application successfully performed the task (see 24-26, 33-35, 52-54, 59, task successfully completed).   
With respect to dependent claims 5-7, Kannan teaches non-transitory computer-readable storage medium, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: after providing the output, receive a second input; and in response to the second input, adjust an operation associated with the task and wherein adjusting an operation associated with the task comprises: adjusting the intent object, wherein adjusting the intent object comprises adjusting a parameter of the intent object; and providing the adjusted intent object to the software application and adjusting the affordance of the task.  (See disambiguation and presenting user with a list and multiple rounds of input to the device to adjust the task (Para 26, 49, 51, 55-58), as asking the user during the movie app interactions to pick a movie after movie app determined to be application because three movies were found, then when user picks, then the system adjusts the intent based on subsequent input from the user). 
With respect to dependent claim 8, Kannan teaches the non-transitory computer-readable storage medium wherein the output indicates that the software application failed to perform the task (See Para 59, failed to complete the task). 
With respect to dependent claim 9, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: after providing the output, receive a third input; and in response to the 
With respect to dependent claim 10, Kannan in view of Pasupalak teach the non-transitory computer-readable storage medium wherein receiving a third input comprises: detecting a selection of an affordance, and wherein providing another intent object to the software application to cause the software application to perform a task associated with the another intent object comprises: providing the another intent object to the software application in response to the selection of the affordance. (See Kannan Para 29, 42-46). In the alternative, as shown in Pasupalak, Fig. 14-15, 22, the user can provide a number of inputs of tasks and each having a derived intent and where the digital assistant itself can provide the result without having to open the main application. Thus, a user can provide any number of subsequent input to the device). 
With respect to dependent claim 11, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium wherein the intent object and the another intent object are a same type of intent object and wherein a parameter associated with the intent object and a parameter associated with the another intent object have a same value (See Para 42, the phrase “take” is the same or alternatively (Para 56) the intent as “add” with parameter Movie X. Alternatively, as shown in Pasupalak Fig 6-7, 21, (Para 83-85) where multiple tasks or events could have the same parameter (e.g. dinner, memo, email, etc.). 
With respect to dependent claim 12, Kannan does not specifically teach the non-transitory computer-readable storage medium of claim 1, wherein providing an output indicating whether 
With respect to dependent claim 13, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: receive a plurality of terms from another electronic device, wherein receiving a natural-language user input comprises receiving a natural-language user input including a term of the plurality of terms, and wherein identifying a software application associated with the intent object of the set of intent objects comprises identifying the software application based on the term of the plurality of terms (See Para  24-26, 33-35, 52-54, 59, 69-71, 74, and  100-103). 
With respect to dependent claim 14, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium wherein identifying an intent object of a set of intent objects comprises identifying the intent object of the set of intent objects based on a type of the electronic device. (See identified intent Para 31, 42, 63, add movie is intent and 77, carrier words as intent). Kannan teaches identifying a command data structure or object that is a command in a list of commands. Kannan shows mapping the data structure of the input derived from the NLP input (Para 60-65). Kannan teaches from the input, identifying the app from the command, as software on the device or on server (Para 68). Kannan teaches each application would have a command definition , thus a list of objects would be stored and where the device type is considered (Para 100-103).  

With respect to dependent claim 15, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: identify a plurality of candidate parameters associated with the intent object; and provide the plurality of candidate parameters to the software application (Para 55 , as a list of items for the candidate task and Para  56, as Movie X 1, Movie X 2, Movie X 3). 
With respect to dependent claim 16, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: receive a disambiguation request corresponding to a parameter from the software application; identify a candidate parameter from a set of candidate parameters associated with the parameter; and provide the selected candidate parameter to the software application (See Para 51-56, 69, 70 and 75-76).  
With respect to dependent claim 17, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 1, wherein providing the intent object to the software application to cause the software application to perform a task associated with the intent object comprises: after identifying the software application, determining whether a user input requesting cancellation or modification of the task has been received during a period of time; and in accordance with a determination that the user input requesting cancellation or modification of the task has not been received during the period of time, providing the intent object to the software application (See Para 57, 69). 
With respect to dependent claim 18, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 17, wherein in accordance with a determination that the user input requesting cancellation or modification of the task has not been received during the period of time, providing the intent object to the software application comprises: providing the 
With respect to dependent claim 19, Kannan in view of Pasupalak teaches the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: receive, from the software application, a request for a parameter associated with the intent object; identify, using the electronic device, a natural-language query based on the request, wherein the natural-language query is associated with the software application and the parameter; provide the natural-language query; receive a fourth user input; identify the parameter based on the fourth user input; and provide the parameter to the software application (See Kannan where the user can provide more than one input command to cause more than one application at a time to open or perform a task or can sequence one task after another, thus provides a third, fourth or nth number of tasks to complete. (Para 29, 42-46). In the alternative, as shown in Pasupalak, Fig. 14-15, 22, the user can provide a number of inputs of tasks and each having a derived intent and where the digital assistant itself can provide the result without having to open the main application. Thus, a user can provide any number of subsequent input to the device).  (Para 29, 42-46). In the alternative, as shown in Pasupalak, Fig. 14-15, 22, the user can provide a number of inputs of tasks and each having a derived intent and where the digital assistant itself can provide the result without having to open the main application. Thus, a user can provide any number of subsequent input to the device). 
With respect to claim 20, claim 20 refers to a method comprising a set of steps arranged in a substantially similar manner as that of claim 1, thus is rejected along the same rationale. 
With respect to claim 21, claim 21 refers to a device comprising memory, a display and a processor executing instructions in a set of steps arranged in a substantially similar manner as that of claim 1, thus in further view of the following is rejected along the same rationale. (See Kannan fig. 8, cpu 810, memory 820,825 and devices 840-870; See also Fig. 9, Para 84-108)

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the table below

    PNG
    media_image1.png
    2122
    1787
    media_image1.png
    Greyscale
.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179